Judge Eagles
dissenting.
I respectfully dissent. I would reverse the decision below because the facts found here do not support the conclusion that petitioner was guilty of misconduct so as to disqualify her from unemployment benefits.
The findings of fact here show that petitioner violated her employer’s rule against inappropriate discipline (any corporal or physical punishment). A student hit petitioner in the stomach with a book bag. Petitioner was pregnant at the time. Petitioner’s “immediate raction [sic] was to hit the student in the shoulder to keep her from further hitting the [petitioner] with the book bag.” The hearing officer also found that petitioner was aware of the rule against corporal punishment and promptly informed her supervisor of the incident. I do not agree that these facts support the conclusion that petitioner’s actions constitute misconduct under G.S. 96-14(2). Misconduct means
conduct evincing such willful or wanton disregard of an employer’s interest as is found in deliberate violations or disregard of standards of behavior . . ., or in carelessness or negligence of such degree or recurrence as to manifest equal culpability, wrongful intent or evil design, or to show an intentional and substantial disregard of the employer’s interests or of the employee’s duties and obligations. . . .
G.S. 96-14(2).
Deliberate means “[w]illful rather than merely intentional.” Black’s Law Dictionary 384 (5th ed. 1979). Deliberate actions are those taken after weighing the consequences. Id. The facts here do not show petitioner acted deliberately. Her actions were more a reflex. Additionally, I do not believe petitioner’s actions show an “intentional and substantial disregard of the employer’s interests or of the employee’s duties and obligations.” Although petitioner’s actions may have shown poor judgment on her part and properly subjected her to termination by her employer, they do not constitute the type of conduct that should disqualify her from unemployment benefits.